                                                                                           CLERK'S OFFICE U.s.Dls'c couq.r
AO91tRev.11/11) Cri
                  minalComplaint                                                                .ATABINGDON VA

                               U M TED STATESD ISTRICT COURT                                            sEP jg 2gjj
                                                       forthe
                                                                                                JUL c.        LE% CLERK
                                            W estem DistrictofVirginia                         BYq

              United SutesofAm erica                      )
                          V.                              '
             DAVID BENJAMIN SHAFFER
                                                          ) casexo.1'
                                                                    .1q /vt.
                                                                           -11L-
                                                                               )
                                                          )
                                                          )
                                                          )
                                                          )
                      Defendantls)

                                          C R IM INA L C O M PLM N T
        1,thecomphinnntin tbiscase.sute tlmtthefollow ing istnze to thebestofmy H owledge andbelief
0n oraboutthedatetslof               September18,2019        inthecountyof             Washington             inthe
    Westem      DisGctof                Virginia     ,thedefendantts)violated:
          CodeSection                                            O-#'
                                                                    czzçcDescri
                                                                              ption
21USC 841(a)(1)                          PossessionWith Intentto Distribute Methamphetamine,a Schedule11
                                         ControlledSubstance

18USC 924(c)                             Possessi
                                                onofaFirearm inFurtheranceofaDrugTraffickingCrime



        Thiscrim innlcomplaintisbasedon thesefads:
See AttachmentA




        V Continuedontheattachedsheet.

                                                                               Complainant'
                                                                                          sJfgazr/xre
                                                                          Brian Snedeker,Speci4lAgent
                                                                                 PrintednameCaJatte
                                                                                                    ;
Swom tobeforem eand si> ed inm y m esence.                                                          l


o        Q
 ate:        Iî 1q                                                                Judge'
                                                                                       ssiv ature               .'    ..



City and state:                Abingdon,virginia                          Pamela Meade Sargent,USMJ
                                                                                 Printednameca:utif
                                                                                                    ;
                                                                                                    l
                                                                                                    I
        Case 1:19-cr-00043-JPJ-PMS Document 1 Filed 09/18/19 Page 1 of 4 Pageid#: 1
                                     ATTA CHM EN T A

                                       AFFIDA V IT of
                                SpecialA gentBrian Snedeker
                             D rug Enforcem entA dm inistration
                                      Bristol,V irginia


    1,SpecialAgentBrian Snedeker,beingduly sworn hereby depose and say:

  2.Thepup ose ofthiscrim inalcom plaintand affidavitisto sectlre an arrestw arrantfor
    DavidBenjnminShafferchargingDavidBenjamin ShafferwithPossession W ith
    IntenttoDistributeM ethamphetamineinviolationof21USC j841(a)(1) and
    Possession ofaFirearm in Furtherance ofaDrug Trafficking Crim ein violation of
     18USC j924(c).
    lnm aSpecialAgentwiththeDnzgEnforcementAdministration(DEA)andhave
    beensoemployedforapproximately(28)years.Duringmy employment1have
    received com prehensive classroom training from the D nzg Enforcem ent
    A dm inistration in specialized narcotic investigative m atters including butnotlim ited
    to dnlg interdiction,drug detection,m oney laundering techniques and schem es,
    sm uggling,and the investigation ofindividuals and organizationsinvolving the
    sm uggling,cultivation,m anufactlzring,and illicittrafticking ofcontrolled substances
    and controlled substanceprecursors. 1haveparticipated in theinvestigationsand
    subsequentarrestsofhtm dredsofindividuals involved w ith the trafficking of
    methamphetamine(aSchedule11ControlledSubstance).Ihavealsoexecuted
    hundredsof search w arrantsrelated to the trafficking and m anufactuzing of
    m etham phetnm ine.

 4. The facts setforth in this affidavitare known to m e as aresultofm y participation in
    theinvestigation ofDavid Shafferandinformation provided to m eby other1aw
    enforcem entofficers.

    DuringthemorningofSeptember18,2019,thisaffiantexecuted(withtheassistance
    ofstateandlocal1aw enforcementandotherfederalofficers)afederalsearchwanunt
    upon agoldcoloredFordRangerpickupregisteredtoDavidBenjamin Shafferand
    displaying V irginia license plates (&V Y Z6527''. The search w arrantw as executed on
    the aforem entioned vehicle asitw asparked on the side ofFarnsw orth Lane in the
    vicinityofGreenspringRoadinAbingdon,VA (locatedwithintheW estern
    DistrictofVirginia).DavidBenjaminShafferwaspresentinsidethevehicle(driver's
    seat)whenthevehiclewassecuredandthesearchwarrantwasexecuted.Thesearch
    warrantcoveredthevehicleandthepersonofDavidBenjaminShafferashewas
    presentw ithin the vehicle.

    A sa resultofthe execution ofthe search w arrant,num erous item sw ere seized
    including the follow ing:

    * A small,Ziploc-typebagcontainingapproximately (14)grnmsofacrystalline
       substance thatw as chem ically field tested by thisaftiantw ith positive resultsfor
                                                                                    i
Case 1:19-cr-00043-JPJ-PMS Document 1 Filed 09/18/19 Page 2 of 4 Pageid#: 2
         '

                                                                                      i
                                                                                      i

                                                                                     .ù
                                                                         .            I
          m etham phetam ine. The suspected m etham phetam ine
                                                             '
                                                                 w as co-located w ith dr
                                                                                        k
                                                                                          ug
          distribution paraphernalia consistingofa digitalscale,ascalecalibrationw çight,
          and numerousnew/unused sm all,Ziploc-typeplasticbagsa11insidea sm allrblack
                    .                                                                   j
          pouch found inside a plastic grocery bag laying in a child carseatinstalled on the
          ffontpassenger seatofthe vehicle.                                             1
     .   A Ziploc-typebag containingtwo additionalZiploc-typebagsthatwere filled with
         approximately(60)gTnms(totalweightofbothbags)ofcrystallinesubstancèthat
         werefoundinsideaboxonthefrontpassengerfloorboardofthevehicle.Tlte
         crystalline substance from one ofthe bagsw às chem ically field tested by thi'
                                                                                      s affiant
         with positive results for m etham phetam ine. The packaging and quantity ofthe'
         suspected m ethamphetnm ineisconsistentwith possession with intentto distribute
         m etham phetam ine.                                                          '
                                                                                     2
     * One.40caliberKharArmsM odelCW 40handgtm (Serial#FD7416)with aloaded
         magazineinserted and one cartridgechambered in thebarrel.
                                                                 y
                                                                   Thehandgun wa
                                                                              '
                                                                                s
         seizedfrom insidethewaistbandofDavidBenjamin Shaffersshorts. Firearmsare
         com m only used by narcoticstraftickersto protectcontrolled substances and.related
         drug proceeds.                                                            7
     *   N umerousnew/unused sm all,Ziploc-typebagsfrom acargopocketofDavtd
          Benjamin Shaffer'sshorts.          '

         Based upon thefactssetfot'th above,1believethere isprobable causeforthe
         issuanceofanarrestwarrantchargingDavidBenjamin ShafferwithPossession W ith
         IntenttoDistributeM ethnmphetnminein violationof21USC j841(a)(1) and
         Possession ofa Firearm in Furtherance ofa D nzg Trafticking Crim e in violation of
         18USC j924(c).




                                                         O q-l8-J&2q
   Brian Snedeker,SpecialAgent(DEA)                             Date



  Subscribedandsworntobeforeme,thisthe /                    dayof                              g
  in A bingdon,V irginia.

                                                                                     j             '
                                                           PamelaVteadeSargent
                                                        U nited States M agistrate Judge
                                                         W estern D istrictofV irginia




Case 1:19-cr-00043-JPJ-PMS Document 1 Filed 09/18/19 Page 3 of 4 Pageid#: 3
  Seen by:


                                       09-18-2019
    Zac ary T.Lee,A U SA                  D ate




Case 1:19-cr-00043-JPJ-PMS Document 1 Filed 09/18/19 Page 4 of 4 Pageid#: 4
